Citation Nr: 1419041	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-12 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1967 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in Detroit, Michigan.  The Veteran testified before the undersigned at a May 2012 hearing at the RO.  A transcript has been associated with the file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the above claim for further development.  

At the Veteran's May 2012 Board hearing, he reported that he received disability benefits from the Social Security Administration (SSA).  He also reported that he had received regular VA treatment for his pulmonary disability since 2007.  No SSA disability records or VA treatment records related to the Veteran's pulmonary disability are included in the claims file.  Although the undersigned held the record open following the hearing in order for the Veteran to obtain and submit his SSA disability and VA treatment records, the Veteran has not done so to date.    

Both the Veteran's SSA disability records and his VA treatment records, if extant, may be relevant to his claim of entitlement to service connection for a pulmonary disability.  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA. See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70   (1992).  With regard to any outstanding VA treatment records, VA has an obligation under the Veterans Claims Assistance Act (VCAA) to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2013).  Therefore, VA must attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to obtain and associate with the claims file a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

2. The RO/AMC should also attempt to obtain and associate with the claims file any VA treatment records related to the Veteran's pulmonary disability for the period from 2007 to the present.  All requests for records and their responses should be clearly delineated in the claims folder.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the VA treatment records are unavailable.  

3. After completion of the above and any other development deemed necessary, such as a VA examination and/or opinion, the RO should readjudicate the issue of entitlement to service connection for a pulmonary disability.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



